I must respectfully dissent as to the disposition of the first assignment of error in this case. Juv.R. 4(A) expressly states that "[w]hen the complaint alleges that a child is an abused child, the court must appoint an attorney to represent the interests of the child."  Here, the statement in the complaint involving a finding of a genital abnormality in one of the children that may be consistent with sexual abuse does not rise to an allegation that any of the six children involved is an abused child within the meaning of the rule or statutory law, see R.C. 2151.031.  Instead, the complaint alleges that these children are neglected and dependent.  The parents stipulated to a finding of the same.  There is no finding of abuse, sexual or physical, anywhere in the record. Accordingly, pursuant to Juv.R. 4(A), the children were not entitled to appointment of counsel.  I would find appellants' first assignment of error not well-taken and affirm the judgment of the trial court. *Page 522